 H. P. WASSON AND COMPANY249H.P.WASSON AND COMPANYandRETAIL, WHOLESALE& DEPARTMENT STORE UNION, CIO, Petitioner. CaseNo. 35-RC-853. April 21, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Berns,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labor, organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit: The Employer and the Petitioneragree generally that the appropriate unit consists of all em-ployees at the Employer's Indianapolis, Indiana, store, includingtruckdrivers and warehouse employees,[ but excluding em-ployees in the leased departments, carpenters, painters,:guards, professionalemployees, buyers, and all other super-visors asdefined by the Act. The partiesdisagree,however,as to whether the employees in the categories listed belowshould be included in the unit.'The "On Call" EmployeesThe Employer operates a department store. Its regular salespersonnel consists of full-time employees and part-time em-ployees working from 8 to 36 regular scheduled hours everyweek. During the busy seasons, for special sales, and some-times during the absence of an unusual number of regular em-ployees, the Employer supplements its personnel by callingtowork individuals on an "on call" list. This list consists ofindividuals,many of them former employees of the Employer,whose circumstances do not permit them to accept regular1The Pentioher originally excluded the truckdrivers and warehousemen.The Employerwished to include them and at the hearing introduced evidence to substantiate its position.Thereafter the Petitioner amended its petition to include the truckdrivers and warehousemen!The carpenters and painters are presently represented by craft unions of their respectivetrades.5 The Employer moved to dismiss the petition on the ground that the unit requested by thePetitioner is inappropriate As the Petitioner has indicated its willingness to proceed withan election in whatever unit found appropriate by the Board and as its showing of interest issufficient to support a petition in the unit hereinafter found appropriate,the Employer'smotion to dismiss is denied.104 NLRB No. 35. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, but who are willing to work occasionally.The partiesagree to include the regular'full-time and regular part-timesales employees,but the Employer wishes to include and thePetitioner to exclude the "on'call"employees.Individualsmay havetheirnames placed on the "on call"list by requesting the Employer to put them there. Their nameswill be kept on the list until they request their removal or theyare' removed by the Employer because they have refusedrepeated offers of employment.The Employer rotates availableemployment for the employees on the "on call"list by offer-ing employment opportunities in alphabetical order. Of the 64employees on the list, 21 did not work at all during the periodof January 1 to February 24, 1953, the date of the hearing, and,an additional 27 averaged less than 1 day of work a week duringthis period.The "on call"employees,when working,are sub-ject to generally the same conditions of employment as thefull-time'-or regular part-time employees.However, unlikeregular`full-and part-time employees,"on call" employeesare not 'attached to any one department but work whereverthey are needed;they do not participate is the vacation, in-surance, and mutual benefit plans available to most otheremployees of the Employer;4 and they may use their discountprivileges only on the day they actuallyworkfor the Employer.The Board's unit findings are based upon functionally relatedoccupational categories irrespective of the number of hoursof employment.sAs "on call"employees perform the samefunctions as do regular full-time and part-time employees,they must necessarily be included in the unit. In view of theirlimited and irregular employment,however, we find that the"on call" employees of the Employer are essentially casual,rather than regular part-time employees.Therefore,althoughthe nature of their work warrants their inclusion in the unit,we find them ineligible to vote.6The AllegedSupervisorsThe Petitioner contends,and the Employer denies, that theindividuals in the categories discussed below are supervisorsand should be excluded from the unit.The assistant buyers:Each of the Employer'sselling de-partments is in the charge of a buyer,an admitted supervisorwho, in most instances,is assisted in his duties by an assistantbuyer.Depending on the department in which they work, as-sistant buyers spend from 5 to 80 percent of their time sellingto customers.The rest of their time is spent on merchandisingwork, such as maintaining inventories,inspecting merchandise,and answering questions from sales personnel.Their methodof compensation varies from department to department, but4Regular part-time employees who work less than 2 days a week are also not eligible forvacation benefits and those who work less than 33 hours a week are not eligible for insuranceor mutual aid benefits.s J. C. Penney Company, 86 NLRB 920.6Cf. S & L Co. of Pipestone,96 NLRB 1418; Silverwood's, 92 NLRB 1114. H. P. WASSON AND COMPANY251their total earnings are generally somewhat higher than thoseof the sales personnel and considerably belowthat of the buyers.Like the buyers they receive sick leave but no overtime.With the exception of the assistant buyer in the shoe depart-ment, who is separately considered below, assistant buyershave no authority to hire, discharge, or transfer employees,or effectively to recommend such action. They do not partici-pate in the merit rating of sales personnel. Their authorityover the sales personnel is limitedto assigning a salespersonto a customer if the salesperson has not become aware of thecustomer. They may approve the return of merchandise onroutine returns, but have to get the approval of either the buyeror section manager if anything but a routine return is involved.During the absence of the buyer, the assistant buyer is re-sponsible for the routine operations of the department in accord-ancewith prescribed rules of operation. If matters arisenecessitatingthe exercise of independent judgment, he mustconsult the merchandisemanagerfor his department. On thebasis of this record, we believe that assistant buyers areessentially administrativeassistantswith routine and inter-mittent powers of direction.T Accordingly, we find that as-sistant buyers, other than the assistant buyer in the shoedepartment, are not supervisors and shall include them in theunit.,The assistant buyer in the shoe department is in charge ofthe children's shoe section, where he divides his time betweenselling and merchandising functions. There are two othersalespersons in the children's shoe section. The assistantbuyer in that section may reprimand these individuals andrecommend their hire and discharge and,is consulted on theirmerit ratings. Under these circumstances, we find that theassistant buyer,,in the shop department is a supervisor andshall exclude him from, the unit.8 ,The sectionmanagers:Individuals in this category are as-signed to areas on the selling floors generally comprisingmore than onesellingdepartment. They answer questions fromcustomers, approve returns, watch for, and report fires andinjuries,and, approve employee discounts— They also checkon the number of salespersons in each department and, ifthey consider it necessary, they may, with the approval ofthe buyers involved, transfer employees-from one departmenttoanother., They report infractions of the rules by sales-persons to their, supervisors, although without recommenda-tions; report the progress of new employees to the personneldepartment and to the employee training department; andassign employees their work stations and relief and lunchperiods. They arrive at work earlier and leave later thanthesalespersonnel; in mostcasestheir salary exceedsthe earnings of the sales personnel; and they attend super-visorymeetings. Under all the circumstances, we find thatTMaas Brothers, Inc., 88 NLRB 129.8 Bonwit Teller, Inc., 84 NLRB 414.9Buyers cannot transfer salespersons from one department to another. 2 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe section managers are supervisors within the meaningof the Act.Accordingly,we shall exclude them from the unit.Assistant in the alteration department: This individual worksas a fitter in the alteration department.Her authority overthe employees in that department is limited to seeing that,in the absence of her supervisor,the work is evenly distributedamong the other fitters. As her powers of direction areroutine and intermittent,we find that she is not a supervisorwithin the meaning of the Act and shall include her in the unit.Assistant in the fur workroom:This individual works as acutter in the fur workroom. In the absence of the head of thefurworkroom,he gives customers estimates on the cost offur alterations and repairs.On occasion,other cutters alsogive customers estimates.He has no supervisory authorityofany kind over the employees in the fur workroom. Underthese circumstances,we find that he is not a supervisor with-in the meaning of the Act and shall include him in the unit.The assistants in the receiving and display departments':These individuals assist the managers of their respectivedepartments by transmitting their instructions to the otheremployees in the department.They have no supervisory au-thority over these employees.Under these circumstances, wefind that they are not supervisors within the meaning of theAct and shall include them in the unit.The assistant to the superintendent of the delivery depart-ment: This individual assists the superintendent of the deliverydepartment by performing office work in connection with theEmployer's deliveries. He has no supervisory authority overthe truckdrivers or other employees in the delivery depart-ment. We find that he is not a supervisor within the meaningof the Act and shall include him in the unit.The supervisor of warehouse employees:This individualis the only person in immediate charge of the 4 stockmen atthe warehouse.He works directly under the purchasing agentwhose office is at the main store,1mile distant from thewarehouse.He assigns the stockmen to certain loading andunloading jobs and is responsible for seeing that merchandiseis properly distributed on the various floors of the warehouse.He is consulted in regard to the giving of merit ratings. Wefind that he a supervisor and shall exclude him from the unit.Group leader of the appliance repairmen:The Employeremploys four service repairmen in its service division whosee that appliances sold by the Employer are in proper work-ing condition before they leave the warehouse and who makerepairs on appliances sold by the Employer, at the customers'homes.Ford, the most experienced of these repairmen, isdesignated as the group leader and receives about $10 aweek more than the others.He is apparently responsible forthe operation of the service division,which is headquarteredin the warehouse;heworks directly under the purchasingagent who, as pointed out above,has his office at the mainstore; and he reports on the work done by the other servicerepairmen to the purchasing agent. We find that Ford, thegroup leader of the appliance repairmen,responsibly directs H. P. WASSON AND COMPANY253the work of the other repairmen. Accordingly, we find that heis a supervisor within the meaning of the Act and shall excludehim from the unit.Head of the shopping service: This individual takes telephoneand mail orders and assigns other employees in her depart-ment to fill these orders. These assignments are routine anddo not require the exercise of independent judgment. She isneither vested with, nor exercises, supervisory authority.Under these circumstances, we find that the head of the shop-ping service is not a supervisor within the meaning of the Actand shall include her in the unit.The Alleged Confidential EmployeesThe Petitioner contends and the Employer denies that theemployees in thecategoriesdiscussed below are confidentialemployees and should be excluded from the unit.The assistant in the personnel department and the secre-taries to executives:Labor relations policies of the Employerare formulated by its top executives andthe personnel director.In connection with the formulation of such policies, theseexecutivesand the personnel director dictate letters andrequire the typing of materials by the two secretaries servingthe executives and by the assistant in the personnel depart-ment. In addition to these duties, the assistant in the personneldepartment keeps records on merit ratings. She also interviewsapplicants for jobs, eliminates the most obviously unfit, and,in the absence of the personnel director, rates the aptitudetests submitted in connection with the applications. We findthat the secretaries to the executives and the assistant in thepersonnel department are confidential employees and shallexclude them from the unit.1oThe assistant traffic manager, the assistant manager in thecredit department, the secretary to the credit mans er, theaccountant, and the head of a-i[justments: The record does notindicate that any of these employees is in any way connectedwith the formulating of labor relations policies or serving ina confidential capacity to individuals formulating such policies.We find that they are not confidential employees and shallinclude them in the unit.liThe employeecounselor:This individual reports directly tothe store manager. She is available to employees for counsel-ing on personal as well as work problems. Although she doesnot adjust grievances,she discussesthem withmanagement.She also checks the Employer's cafeterias and restrooms toascertain whether they are operating according to the Em-ployer's standards. She attends funerals in employees' familiesand visits ill employees. We believe that her duties are10 Copperweld Steel Company,102 NLRB 1229; OhioSteel FoundryCompany, 92 NLRB683.Itisnot clear whether the Petitioner wishes to include orexclude theclerk in thepersonnel department.As the record does not indicate that she is either a confidential em-ployee or a supervisor,we shall include her in the unit.11 Siverwood's,92 NLRB 1114.It is also clearthatthese individuals are not supervisors. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiverse from those of the other employees and shall excludeher from the unit.12The head of accounts receivable and the audit manager: Itis clear from the record that these individuals are not con-nected with the formation of labor policies of the Employer orserving in a confidential capacity to individuals formulating suchpolicies. Accordingly, we find that the head of accounts receiv-able and the audit manager are not confidential employees ofthe Employer. The record indicates, however, that they maybe supervisors, although the evidence is not sufficient to makea finding in this regard. We shall permit the head of accountsreceivable and the audit manager to vote subject to challenge.In the event that the counting of their ballots will affect theoutcome of the election, a further investigation will be conductedto determine their supervisory status.The comparison shoppers: The Petitioner contends and theEmployer denies that these employees should be excluded fromthe unit on the ground that their interests are separate fromthose of the other employees. The Employer's four comparisonshoppers check prices and availability of merchandise at otherstores. They are subject to the same personnel policies andreceive the same benefits as do other employees of the Em-ployer.We find that they have the same interests as the em-ployees whom the Petitioner seeks to represent and we shall,therefore, include them.Accordingly, we find that all regular full-time and part-timeemployees at the Employer's Indianapolis, Indiana, store, in-cluding truckdriversand warehouse employees, assistantbuyers other than the assistant buyer in the shoe department,the assistants in the display, receiving, and alteration depart-ment and in the fur workroom, the assistant managers in thetraffic and credit departments, the assistant to the superin-tendent in the delivery department, the head of the shoppingservice, the clerk in the personnel department, the secretaryto the credit manager, the accountant, the head of adjustments,the head of accounts receivable, the audit manager,ls andthe comparison shoppers, but excluding employees in theleased departments, carpenters, painters, guards, professionalemployee,s, the assistant in the personnel department, thesecretaries to the executives, the' employee counselor, thesection managers, the assistant buyer in the shoe department,the supervisor of the warehouse employees, the group leaderoftheappliance repairmen, and all other supervisors asdefined by the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act. 14[Text of Direction of Election omitted from publication-]"Cf. The Firestone Tire and Rubber Company, 73 NLRB 691.is For thereasons setforth above, the inclusion of the head of accounts receivable and theauditmanageris solely forthe purpose of permittingthem to vote subject to challenge and isnot to be takenas a final determinationof their supervisorystatus.t4As found hereinbefore, although the "on call" employeesare includedin.the unit, theyare ineligible to vote.